DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 10/11/2022, the amendment/reconsideration has been considered. claims 22 is newly added. Claims 1-22 are pending for examination as cited below.	
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. In remarks applicant argues in substance that:
(a)	Black thus essentially describes a system for authenticating a device based on a MAC address and some form of secondary information. Even assuming for sake of argument that the secondary information can include detecting an operating system of a device, Black is not controlling transmission of service data based on the operating system type. At best, Black uses the operating system as secondary information to determine if a device is authorized. Black is not obtaining the type of operating system and the controlling transmission of service data based on the type of operating system. In other words, Black does not disclose or suggest “. . . the first information comprises a type of an operating system; and controlling transmission of service data of the user equipment based on the first information.” as claimed.

Examiner respectfully disagree because, claim requires, “first information comprises a type of an operating system; and controlling transmission of service data of the user equipment based on the first information. 
The cited reference “Black” discloses in [0020], “the OS type can be determined using OS fingerprinting methods such as Transmission Control Protocol (TCP) fingerprinting and DHCP fingerprinting.” Therefore, first information being the “OS” and the protocol for data transmission is controlled via TCP.

Claims 1-17 are pending.
Claims 8-10 are objected to.
Claims 18-22 are allowed.

Allowable Subject Matter

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Black US Publication No. 2013/0191901 A1.
As per claim 1, Black discloses:
A service data transmission method performed by an information control center, the method comprising: 
obtaining first information from user equipment, wherein the first information comprises a type of an operating system; and controlling transmission of service data of the user equipment based on the first information, (Black, [0020]) where operating system type is said to be determined using Transmission Control Protocol fingerprinting or DHCP fingerprinting and obtained from the user devices. Furthermore, each type of operating system or version thereof has different default parameters. 

As per claim 11, Black discloses: 
A service data transmission apparatus, comprising: 
a receiver configured to: receive first information from user equipment, wherein the first information comprises a type of an operating system, and a processor, operatively coupled to the receiver, and configured to: control transmission of service data of the user equipment based on the first information, (Black, [0020]) where operating system type is said to be determined using Transmission Control Protocol fingerprinting or DHCP fingerprinting and obtained from the user devices. Furthermore, each type of operating system or version thereof has different default parameters.

As per claims 2 and 12, Black further discloses: 
obtaining a service volume from a service server; wherein controlling transmission of the service data comprises: controlling transmission of service data of the user equipment based on the first information and the service volume, (Black, [0034]).


As per claims 3 and 13, Black further discloses:
obtaining routing information of a service flow from a service server; wherein controlling transmission of the service data comprises: controlling transmission of service data of the user equipment based on the first information and the routing information of the service flow, (Black, [0035]).

As per claims 4 and 14, Black further discloses:
obtaining an application identifier of an application from a service server; wherein controlling transmission of the service data comprises: controlling transmission of the service data of the user equipment based on the first information and the application identifier of the application, (Black, [0020]).

As per claims 5 and 15, Black further discloses:
wherein the first information further comprises information of the user equipment including: a quantity of electricity, a screen resolution, a screen size, sensor information, or central processing unit usage, (Black, [0020]).

As per claims 6 and 16, Black further discloses:
wherein controlling the transmission of the service data comprises: determining whether the service data can be transmitted by occupying a resource on the network side based on the first information, (Black, [0037]).

As per claims 7 and 17, Black further discloses:
wherein controlling the transmission of the service data comprises: performing, based on the first information, at least one of:(a) establishing a plurality of bearers or a plurality of flows for the service data; (b) determining a scheduling priority of the service data; (c) determining a transmission delay of the service data; (d) determining a bit rate of the service data; (e) establishing a transport layer proxy for the service data on a network side; (f) selecting a service server for a service corresponding to the service data; (g) determining a decoding manner of the service data; (h) determining a type of a resource used for data transmission of the service data; and (i) performing a local exchange for the service corresponding to the service data, (Black, [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tauqir Hussain/Primary Examiner, Art Unit 2446